Loring, J.
The plaintiff had no rights under the policy sued on by him. The insured was his mother, Esther Lewis. The promise sought to be enforced in this action was a promise “ to pay . . . the amount stipulated in the schedule below,” without naming any one as the person to whom the payment was to be made. • Under the clause authorizing the company to pay this sum to “ any relative by blood or connection by marriage of the insured, or to any other person appearing to said' company to be equitably entitled to the same by reason of having incurred expense on behalf of the insured, or for his or her burial,” a payment to the plaintiff might perhaps have been a discharge of the contract, Metropolitan Ins. Co. v. Schaffer, 21 Vroom, 72, but that clause does not entitle one to whom such a payment might have been made, but who is not named as the beneficiary of the policy, or otherwise designated as the person who is to receive the sum to be paid, to enforce payment of the sum due under it. Such a suit can be maintained only by the executor or administrator of the insured with whom the contract was made. McCarthy v. Metropolitan Ins. Co. 162 Mass. 254. Neither does the fact, testified to by the plaintiff, that he “ paid the premiums between the time of the issue of the policy and the death” give the plaintiff a right to sue for the amount to be paid; the premiums being paid under the policy are in legal contemplation paid by the insured. Swan v. Snow, 11 Allen, 224, 226. Millard v. Brayton, 177 Mass. 533.

Exceptions overruled.